Citation Nr: 1614633	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-11 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to October 1968.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In July 2015, the Board remanded the claim for service connection for bilateral hearing loss for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board notes that in the March 2016 Supplemental Statement of the Case (SSOC) the RO indicated that the Veteran was afforded a VA audiological examination in September 2015 and that an addendum opinion was obtained in December 2015.  Although the September 2015 VA examination is of record, the December 2015 opinion is not of record.  The RO in the March 2016 SSOC stated that the examiner in December 2015 opined that the Veteran's hearing loss is not related to his combat service as there was no evidence that hearing loss could be associated with noise trauma thirty years after service based on the rationale that medical literature shows the delayed onset of noise-induced hearing loss is unlikely.  However, a remand to obtain the December 2015 VA opinion is not necessary as the Board is granting service connection for bilateral hearing loss, which is a full grant of the benefit sought.  To remand for the December 2015 VA opinion, which is cumulative of other opinions of record, would cause an unnecessary delay in rendering the decision as the opinion at the very least would continue to keep the evidence in equipoise.  Thus, in the instant case, the duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue remaining on appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss. Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, on VA examination in May 2010, the examiner diagnosed bilateral sensorineural hearing loss.  The accompanying audiogram shows bilateral hearing loss as the Veteran had 70 decibels at 3000 Hertz in his left ear and 55 decibels at 3000 Hertz in his right ear.  

Second, the evidence of record indicates noise exposure due to combat service. The Veteran's personnel records show that he served in combat as a cannoneer during service in Vietnam. His DD 214 Form shows that he was in the Field Artillery and was awarded the National Defense Service Medal, Expert (Rifle M-14), Vietnam Service Medal with 2 Bronze Stars, and Republic of Vietnam Campaign Medical with Device in 1960. Although hearing loss is not shown in the service treatment records, in the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b).  

Third, the Veteran contends that he has hearing loss due to combat service in Vietnam where he fired weapons without hearing protection.  See November 2009 statement and September 2015 VA audiological examination.  As the record shows that the Veteran was involved in combat, the Board finds that the in-service exposure to acoustic trauma and symptoms reported by him are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  Thus, the Board finds that the Veteran has provided credible lay evidence of combat-related noise exposure in service, and of experiencing symptoms of hearing loss since immediately following combat related noise exposure.  His statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  While on the August 1968 report of medical history upon separation from service the Veteran indicated that he did not have hearing loss, private treatment records dated in January 2010 show a progressive history of hearing loss.  Thus, the Veteran's indication of no hearing loss on the in-service report of medical history is not inconsistent with his contentions that the beginning stages of the bilateral hearing loss occurred during his combat service-or with the medical evidence of a progressive history of hearing loss.  See January 2010 private treatment record.  

The Board recognizes that there are unfavorable VA opinions of record.  On VA examination in May 2010 (and in the December 2015 addendum opinion addressed above), the examiner opined that the Veteran's bilateral hearing loss was not caused by service as his separation audiogram was normal and as the literature does not support delayed onset hearing loss from noise exposure.  On VA examination in September 2015 the examiner opined that it is not at least as likely as not that the Veteran's hearing loss was caused by service as he separated from service with normal hearing.  To the extent that the examiners are basing their opinions on the Veteran's normal hearing during service, their opinions are of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the extent that VA examiners are basing their opinions on literature that does not support delayed onset of noise-induced hearing loss, the evidence is at the very least in equipoise as the Veteran through his statements and implied assertions contends that symptoms associated with his hearing loss began during his combat service.  Lastly, on the May 2010 VA examination it was noted that the Veteran had post-service acoustic trauma as he worked in a machine shop and in wood processing.  However, based on the evidence of record it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  Thus, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


